





Exhibit 10.5.6




EXECUTION FORM










SIXTH SUPPLEMENTAL INDENTURE







from







YANKEE GAS SERVICES COMPANY







to







THE BANK OF NEW YORK







TRUSTEE







_________________________________







Dated as of January 1, 2004







Supplemental to Indenture of Mortgage

and Deed of Trust from

Yankee Gas Services Company to

The Bank of New York (successor as trustee to
Fleet National Bank, formerly known as

The Connecticut National Bank), Trustee,

dated as of July 1, 1989























SIXTH SUPPLEMENTAL INDENTURE




SIXTH SUPPLEMENTAL INDENTURE, dated as of January 1, 2004 between YANKEE GAS
SERVICES COMPANY, a specially chartered Connecticut corporation (herein called
the "Company"), and THE BANK OF NEW YORK, a New York banking corporation,
successor to Fleet National Bank (formerly known as The Connecticut National
Bank), as Trustee (the "Trustee") under the Indenture of Mortgage and Deed of
Trust, dated as of July 1, 1989, executed and delivered by the Company (herein
called the "Original Indenture"; the Original Indenture and any and all
indentures and instruments supplemental thereto, including, without limitation,
this Sixth Supplemental Indenture, being herein called the "Indenture");




WHEREAS, pursuant to Sections 13.01(C), 13.01(G), 3.03 and Article Five of the
Original Indenture, the Company desires to provide for the issuance under the
Indenture of a new series of Bonds, which Bonds will be secured by and entitled
to the benefits of the Indenture, and to add to its covenants and agreements
contained in the Original Indenture certain other covenants and agreements; and




WHEREAS, all acts and things necessary to make this Sixth Supplemental Indenture
a valid, binding and legal instrument have been performed, and the issuance of
the new series of Bonds, subject to the terms of the Original Indenture, has
been duly authorized by the Board of Directors of the Company and approved by
the Connecticut Department of Public Utility Control, and the Company has
requested and hereby requests the Trustee to enter into and join the Company in
the execution and delivery of this Sixth Supplemental Indenture;




NOW, THEREFORE, THIS SIXTH SUPPLEMENTAL INDENTURE WITNESSETH, that, to secure
the payment of the principal of (and premium, if any) and interest on the
Outstanding Secured Bonds, including the new series of Bonds hereunder issued,
and the performance of the covenants therein and herein contained and to declare
the terms and conditions on which all such Outstanding Secured Bonds are
secured, and in consideration of the premises and of the purchase of the Bonds
by the Holders thereof, the Company by these presents does grant, bargain, sell,
alien, remise, release, convey, assign, transfer, mortgage, hypothecate, pledge,
set over and confirm to the Trustee, all property, rights, privileges and
franchises of the Company of every kind and description, real, personal or
mixed, tangible and intangible, whether now owned or hereafter acquired by the
Company, wherever located, and grants a security interest therein for the
purposes herein expressed, except any Excepted Property which is expressly
excepted from the lien hereof in the Original Indenture, and including, without
limitation, all and singular the following:




All property, rights, privileges and franchises particularly described in the
Original Indenture, and any and all indentures and instruments supplemental
thereto, including, without limitation, the First Supplemental Indenture dated
as of April 1, 1992, the Second Supplemental Indenture dated as of December 1,
1992, the Third Supplemental Indenture dated as of June 1, 1995, the Fourth
Supplemental Indenture dated as of April 1, 1997, the Fifth Supplemental
Indenture dated as of January 1, 1999, and in addition, all the property,
rights, privileges and franchises particularly described in Schedule A annexed
to this Sixth Supplemental Indenture, which are hereby made a part of, and
deemed to be described herein, as fully as if set forth herein at length.




TO HAVE AND TO HOLD all said property, rights, privileges and franchises of
every kind and description, real, personal or mixed, hereby and hereafter (by
supplemental indenture or otherwise) granted, bargained, sold, aliened, remised,
released, conveyed, assigned, transferred, mortgaged, hypothecated, pledged, set
over or confirmed as aforesaid, or intended, agreed or covenanted so to be,
together with all the appurtenances thereto appertaining (said properties,
rights, privileges and franchises, including any cash and securities hereafter
deposited or required to be deposited with the Trustee (other than any such cash
which is specifically stated herein not to be deemed part of the Trust Estate),
being herein collectively called "Trust Estate") unto the Trustee and its
successors and assigns forever.




SUBJECT, HOWEVER, to Permitted Encumbrances (as defined in Section 1.01 of the
Original Indenture).




BUT IN TRUST, NEVERTHELESS, for the proportionate and equal benefit and security
of the Holders from time to time of all the Outstanding Secured Bonds without
any preference or priority of any such Bond over any other such Bond.




UPON CONDITION that, until the happening of an Event of Default (as defined in
Section 1.01 of the Original Indenture) and subject to the provisions of Article
Six of the Original Indenture, the Company shall be permitted to possess and use
the Trust Estate, except cash, securities and other personal property deposited
and pledged, or required to be deposited and pledged, with the Trustee, and to
receive and use the rents, issues, profits, revenues and other income of the
Trust Estate.




AND IT IS HEREBY DECLARED that in order to set forth the terms and provisions of
the new series of Bonds and in consideration of the premises and of the purchase
and acceptance of such Bonds by the holders thereof, and in consideration of the
sum of One Dollar ($1.00) to it duly paid by the Trustee, and of other good and
valuable consideration, the receipt whereof is hereby acknowledged, and for the
purpose of securing the faithful performance and observance of all the covenants
and conditions of the Indenture, the Company hereby covenants and agrees with
the Trustee and provides as follows:







ARTICLE I




DEFINITIONS AND RULES OF CONSTRUCTION







Section 1.01.

Terms from the Original Indenture.  All defined terms used in this Sixth
Supplemental Indenture and not otherwise defined herein shall have the
respective meanings ascribed to them in the Original Indenture.




Section 1.02.

References are to Sixth Supplemental Indenture.  Unless the context otherwise
requires, all references herein to "Articles," "Sections" and other subdivisions
are to the designated Articles, Sections and other subdivisions of this Sixth
Supplemental Indenture, and the words "herein," "hereof," "hereby," "hereunder"
and words of similar import refer to this Sixth Supplemental Indenture as a
whole and not to any particular Article, Section or other subdivision hereof or
to the Original Indenture.







ARTICLE II




SERIES G BONDS







Section 2.01

Specific Title, Terms and Forms.  There is hereby created and shall be
outstanding under and secured by the Indenture a series of Bonds entitled "First
Mortgage Bonds, 4.80% Series G, Due 2014" (herein called the "Series G Bonds"),
limited in aggregate principal amount at any one time outstanding to
Seventy-Five Million Dollars ($75,000,000).  The form of the Series G Bonds
shall be substantially as set forth in Exhibit A hereto with such insertions,
omissions, substitutions and variations as may be determined by the officers
executing the same as evidenced by their execution thereof.




The Series G Bonds shall be issued as fully registered Bonds in denominations of
$1,000,000 or any amount in excess thereof which is an integral multiple of
$250,000 (except as may be necessary to reflect any principal amount not evenly
divisible by $250,000 remaining after any partial redemption), or in such other
denominations as the Trustee may approve.  The Series G Bonds shall be numbered
G-1 and consecutively upwards, or in any other manner deemed appropriate by the
Trustee.  The Series G Bonds shall mature on January 1, 2014 and shall bear
interest from the date of issuance thereof (or from the most recent Interest
Payment Date to which interest has been paid or duly provided for) at the rate
of four and eighty one-hundredths percent (4.80%) per annum (computed on the
basis of a 360-day year of twelve 30-day months).  Interest Payment Dates for
the Series G Bonds shall be (i) January 1 and July 1 of each year, commencing
July 1, 2004, and (ii) at the Stated Maturity of the principal.




Notwithstanding the otherwise applicable provisions of the Indenture, the
principal and the Redemption Price of, and interest on, the Series G Bonds shall
be payable by Federal funds bank wire transfer of immediately available funds so
long as required by Section 5.1 of the Bond Purchase Agreements, each dated
January 30, 2004, between the Company and the initial purchasers of the Series G
Bonds (the "Bond Purchase Agreements") or, in the event Section 5.1 shall no
longer be applicable, at the office or agency of the Company in New York, New
York, in such coin or currency of the United States of America as at the time of
payment is legal tender for public or private debts.




The Regular Record Date referred to in Section 3.09 of the Original Indenture
for the payment of the interest on the Series G Bonds payable, and punctually
paid or duly provided for, on any Interest Payment Date shall be the 15th day
(whether or not a business day) of the calendar month next preceding such
Interest Payment Date.




Section 2.02

No Sinking Fund; No Mandatory Scheduled Redemptions Prior to Final Maturity.
 The Series G Bonds shall not be subject to any sinking fund or mandatory
scheduled redemption prior to final maturity.




Section 2.03



Optional Redemption.  The Series G Bonds shall be redeemable at the option of
the Company in whole at any time or in part from time to time prior to their
Stated Maturity, at a redemption price equal to the principal amount of the
Series G Bonds being prepaid plus accrued interest thereon to the date of such
redemption together with a premium equal to the then applicable Make-Whole
Amount.




The Company will give notice of any optional redemption of the Series G Bonds
pursuant to this Section 2.03 to each Holder thereof not less than 30 days nor
more than 60 days before the date fixed for such optional redemption, specifying
(a) such date, (b) the principal amount of the Holder's Bond to be redeemed on
such date, (c) that a premium may be payable, (d) the estimated premium,
calculated as of the day such notice is given, and (e) the accrued interest
applicable to the redemption.  Such notice of redemption shall also certify all
facts, if any, which are conditions precedent to any such redemption.  Notice of
redemption having been so given, the aggregate principal amount of the Series G
Bonds specified in such notice, together with accrued interest thereon, and the
premium, if any, payable with respect thereto shall become due and payable on
the redemption date specified in such notice.  Two business days prior to the
redemption date specified in such notice of optional redemption, the Company
shall provide the Trustee and each Holder of a Bond written notice of whether or
not any premium is payable in connection with such redemption, the premium, if
any, calculated as of the second business day prior to the redemption date, and
a reasonably detailed computation of the Make-Whole Amount.  The Trustee shall
be under no duty to inquire into, may conclusively presume the correctness of,
and shall be fully protected in acting upon the Company’s calculation of any
Make-Whole Amount.




For purposes of this Section 2.03, the term "Make-Whole Amount" shall mean in
connection with any optional redemption of the Series G Bonds the excess, if
any, of (a) the aggregate present value as of the date of such redemption of
each dollar of principal amount of Series G Bonds being redeemed and the amount
of interest (exclusive of interest accrued to the date of redemption) that would
have been payable in respect of such dollar if such redemption had not been
made, determined by discounting such amounts at the Reinvestment Rate from the
respective dates on which they would have been payable, over (b) 100% of the
principal amount of the outstanding Series G Bonds being redeemed.




The "Reinvestment Rate" means (1) the sum of .50% plus the yield reported on
page "USD" of the Bloomberg Treasury/Money Market Monitor Screen (or, if not
available, any other nationally recognized trading screen reporting on-line
intraday trading in United States government securities) at 12:00 noon (New York
time) on such date for United States government securities having a maturity
rounded to the nearest month corresponding to the remaining Weighted Average
Life to Maturity of the principal being redeemed, prepaid or paid or (2) in the
event that no such nationally recognized trading screen reporting on-line
intraday trading in United States government Securities is available,
Reinvestment Rate means .50 plus the arithmetic mean of the yields under the
respective headings "This Week" and "Last Week" published in the Statistical
Release under the caption "Treasury Constant Maturities" for the maturity
(rounded to the nearest month) corresponding to the Weighted Average Life to
Maturity of the principal being redeemed.  If no maturity exactly corresponds to
such Weighted Average Life to Maturity, yields for the two published maturities
most closely corresponding to such Weighted Average Life to Maturity shall be
calculated pursuant to the immediately preceding sentence, and the Reinvestment
Rate shall be interpolated or extrapolated from such yields on a straight-line
basis, rounding in each of such relevant periods to the nearest month.  For
purposes of calculating the Reinvestment Rate, the most recent Statistical
Release published prior to the date of determination of the Make-Whole Amount
shall be used.




For purposes of this Section 2.03, "Weighted Average Life to Maturity" of the
principal amount of the Series G Bonds being redeemed shall mean, as of the time
of any determination thereof, the number of years obtained by dividing the then
Remaining Dollar-Years of such principal by the aggregate amount of such
principal.  The term "Remaining Dollar-Years" of such principal shall mean the
amount obtained by multiplying the amount of principal that would have become
due at the Stated Maturity of the Series G Bonds if such redemption had not been
made by the number of years (calculated to the nearest one-twelfth) which will
elapse between the date of determination and the Stated Maturity of the Series G
Bonds.




As used in this Section 2.03, "Statistical Release" shall mean the then most
recently published statistical release designated "H.15(519)" or any successor
publication which is published weekly by the Federal Reserve System and which
establishes yields on actively traded United States government securities
adjusted to constant maturities or, if such statistical release is not published
at the time of any determination hereunder, then such other reasonably
comparable index which shall be designated by the holders of 66-2/3% in
aggregate principal amount of the outstanding Series G Bonds.




The principal amount, if any, of the Series G Bonds to be redeemed pursuant to
this Section 2.03 shall be selected on a pro rata basis from all Series G Bonds
Outstanding on the Redemption Date.




The Series G Bonds shall not be redeemable at the option of the Company prior to
their Stated Maturity other than as provided in this Section 2.03.




Section 2.04.

Place of Payment.  The principal and the Redemption price of, and the premium,
if any, and the interest on, the Series G Bonds shall be payable at the
principal corporate trust office of The Bank of New York, in New York, New York.




Section 2.05.

Exchangeability.  Subject to Section 3.07 of the Original Indenture, all
Series G Bonds shall be fully interchangeable, and, upon surrender at the office
or agency of the Company in a Place of Payment therefor, shall be exchangeable
for other Series G Bonds of a different authorized denomination or
denominations, as requested by the Holder surrendering the same.  The Company
will execute, and the Trustee shall authenticate and deliver, Series G Bonds
whenever the same are required for any such exchange.




Section 2.06.



Bond Purchase Agreements.  Reference is made to Sections 5 and 7 of the Bond
Purchase Agreements for certain provisions governing the rights and obligations
of the Company, the Trustee and the Holders of the Series G Bonds.  Such
provisions are deemed to be incorporated in this Article II by reference as if
set forth herein at length.




Section 2.07.

Restrictions on Transfer.  All Series G Bonds originally issued hereunder shall
bear the following legend:




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT").  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR
HOLDERS THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE),
(2) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER,
WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION
IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER THE 1933 ACT, (5) IN RELIANCE
ON ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT
TO THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH
TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT OR
(6) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT
(IN THE CASE OF CLAUSES (2), (3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF
A CERTIFICATION OF THE TRANSFEROR (WHICH, IN THE CASE OF CLAUSE (4), MAY BE A
COPY OF FORM 144 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION) TO THE
EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT, AND IN EACH CASE
IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY JURISDICTION OF THE
UNITED STATES.  THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO HEREIN.




All Series G Bonds issued upon transfer or exchange thereof shall bear such
legend unless the Company shall have delivered to the Trustee an Opinion of
Counsel which states that the Series G Bonds may be issued without such legend.
 All Series G Bonds issued upon transfer or exchange of a Series G Bond or Bonds
which do not bear such legend shall be issued without such legend.  The Company
may from time to time modify the foregoing restrictions on resale and other
transfers, without the consent of but upon notice to the Holders, in order to
reflect any amendment to Rule 144A under the Securities Act of 1933 or change in
the interpretation thereof or practices thereunder.




Section 2.08.

Authentication and Delivery.  Upon the execution of this Sixth Supplemental
Indenture, the Series G Bonds shall be executed by the Company and delivered to
the Trustee for authentication, and thereupon the same shall be authenticated
and delivered by the Trustee pursuant to and upon Company Request.




Section 2.09.



Default.  Pursuant to the Original Indenture (and notwithstanding any provision
of Section 9.22 thereof to the contrary), for purposes of determining whether an
Event of Default exists with respect to the Series G Bonds, any default in
payment (whether due as a scheduled installment of principal or interest, or at
original maturity or earlier redemption or acceleration, or otherwise) with
respect to Bonds of any other series which constitutes an Event of Default with
respect to the Bonds of such series shall also constitute an Event of Default
with respect to the Series G Bonds.




ARTICLE III




MISCELLANEOUS PROVISIONS




Section 3.01.

Effectiveness and Ratification of Indenture.  The provisions of this Sixth
Supplemental Indenture shall be effective from and after the execution hereof;
and the Indenture, as hereby supplemented, shall remain in full force and
effect.




Section 3.02.

Titles.  The titles of the several Articles and Sections of this Sixth
Supplemental Indenture shall not be deemed to be any part thereof, are inserted
for convenience only and shall not affect any interpretation hereof.




Section 3.03.

Acceptance of Trust; Not Responsible for Recitals; Etc.  The Trustee hereby
accepts the trusts herein declared, provided, created or supplemented and agrees
to perform the same upon the terms and conditions herein and in the Original
Indenture, as heretofore supplemented, set forth and upon the following terms
and conditions:




The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Sixth Supplemental Indenture or for or in
respect of the recitals contained herein, all of which recitals are made by the
Company solely.  In general, each and every term and condition contained in
Article Ten of the Original Indenture shall apply to and form part of this Sixth
Supplemental Indenture with the same force and effect as if the same were herein
set forth in full with such omissions, variations and insertions, if any, as may
be appropriate to make the same conform to the provisions of this Sixth
Supplemental Indenture.




Section 3.04.

Successors and Assigns.  All covenants, provisions, stipulations and agreements
in this Sixth Supplemental Indenture contained are and shall be for the sole and
exclusive benefit of the parties hereto, their successors and assigns, and
(subject to the provisions of the Bond Purchase Agreements) of the Holders and
registered owners from time to time of the Bonds issued and outstanding under
and secured by the Indenture (except that the provisions of Article II hereof
are and shall be for the sole and exclusive benefit of the Holders of the Series
G Bonds).




Section 3.05.

Counterparts.  This Sixth Supplemental Indenture may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.




Section 3.06.

Governing Law.  The laws of the State of Connecticut shall govern this Sixth
Supplemental Indenture and the Series G Bonds, except to the extent that the
validity or perfection of the lien of the Indenture, or remedies thereunder, are
governed by the laws of a jurisdiction other than the State of Connecticut.






















[THIS SPACE INTENTIONALLY LEFT BLANK]








- 2 -




IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental
Indenture to be duly executed, sealed and attested as of the day and year first
above written.




YANKEE GAS SERVICES COMPANY







By /s/ Randy A. Shoop

    Name: Randy A. Shoop

    Title:   Assistant Treasurer

Attest:




/s/ O. Kay Comendul

Name:  O. Kay Comendul

Title:    Assistant Secretary




Executed, sealed and delivered by

YANKEE GAS SERVICES COMPANY

in the presence of:




/s/ Jane Seidl

Jane Seidl




/s/ Sharon Walter

Sharon Walter

THE BANK OF NEW YORK, as Trustee




By /s/ Geovanni Barris

    Name: Geovanni Barris

 

    Title:    Vice President

Attest:




/s/ Marie Trimboli




Executed, sealed and delivered by

THE BANK OF NEW YORK, as Trustee,

in the presence of:




/s/ Ming Ryan

/s/ Robert A. Massimillo





- 3 -




STATE OF CONNECTICUT

)

)  ss.:  Berlin

COUNTY OF NEW HAVEN

)




On this 29th day of January, 2004, before me, Lisa Barlow, the undersigned
officer, personally appeared Randy A. Shoop and O. Kay Comendul, who
acknowledged themselves to be the Assistant Treasurer and Assistant Secretary,
respectively, of Yankee Gas Services Company, a Connecticut corporation, and
that they, as such officers, being authorized so to do, executed the foregoing
instrument for the purpose therein contained, by signing the name of the
corporation by themselves as such officers, and as their free act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




/s/ Lisa Barlow

Lisa Barlow

Notary Public

My commission expires: 3/31/06

(SEAL)




STATE OF NEW YORK

)

)  ss.:  

COUNTY OF NEW YORK

)




On this 29th day of January, 2004, before me, William Cassels, the undersigned
officer, personally appeared Geovanni Barris and Marie Trimboli, who
acknowledged themselves to be Vice President and Assistant Vice President,
respectively, of The Bank of New York, a New York banking corporation, and that
they, as such officers, being authorized so to do, executed the foregoing
instrument for the purposes therein contained, by signing the name of the
association by themselves as such officers, and as their free act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




/s/ William Cassels

Notary Public

My commission expires:_____________




(SEAL)

WILLIAM J. CASSELS

Notary Public, State of New York

No. 01CA5027729

Qualified in Bronx County

Commission Expires May 18, 2006





- 4 -




SCHEDULE A







ALL THE PROPERTY, RIGHT, PRIVILEGES AND FRANCHISES AS SET FORTH IN THE FOLLOWING
DESCRIPTIONS.

















EXHIBIT A




[FORM OF FIRST MORTGAGE BOND, 4.80% SERIES G, DUE 2014

FORM OF LEGEND]







THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT").  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR
HOLDERS THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE), (2)
SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER,
WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION
IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER THE 1933 ACT, (5) IN RELIANCE
ON ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT
TO THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT OR (6) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN THE CASE OF CLAUSES (2),
(3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF A CERTIFICATION OF THE
TRANSFEROR (WHICH, IN THE CASE OF CLAUSE (4), MAY BE A COPY OF FORM 144 AS FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION) TO THE EFFECT THAT SUCH TRANSFER IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY JURISDICTION OF THE UNITED
STATES.  THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO HEREIN.














Yankee Gas Services Company

First Mortgage Bonds,

4.80% Series G, Due 2014




CUSIP Number 98478* AL 1

No. G -




Principal Amount:  $




Stated Maturity of Principal:  January 1, 2014




Applicable Rate:  4.80%




Interest Payment Dates:  July 1 and January 1, commencing July 1, 2004

and at the Stated Maturity of the principal




Yankee Gas Services Company, a specially chartered Connecticut corporation
(hereinafter called the "Company", which term includes any successor corporation
under the Indenture hereinafter referred to), for value received, hereby
promises to pay to [___________], or registered assigns, at the Stated Maturity
set forth above, the Principal Amount set forth above (or so much thereof as
shall not have been paid upon prior redemption) and to pay interest (computed on
the basis of a 360-day year of twelve 30-day months) thereon from the date of
issuance hereof or from the most recent Interest Payment Date to which interest
has been paid or duly provided for, on each Interest Payment Date set forth
above in each year at the Applicable Rate set forth above.  The interest so
payable, and punctually paid or duly provided for, on any Interest Payment Date
will, as provided in said Indenture, be paid to the Person in whose name this
Bond (or one or more Predecessor Bonds, as defined in said Indenture) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the 15th day (whether or not a business day) of the
calendar month next preceding such Interest Payment Date.  Any such interest not
so punctually paid or duly provided for shall be paid to the Person in whose
name this Bond is registered on the business day immediately preceding the date
of such payment.  If all or any portion of the principal of, or the premium (if
any) or interest on, this Bond shall not be paid when due, the amount not so
paid shall bear interest at the lesser of (x) the highest rate allowed by
applicable law or (y) the greater of (i) the Prime Rate (as defined in the Bond
Purchase Agreements) or (ii) 5.80% (the Applicable Rate plus 1% per annum).




The principal and the Redemption Price of, and the interest on, this Bond shall
be payable at the principal corporate trust office of The Bank of New York, in
New York, New York.  All such payments shall be made in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.




This Bond is one of a duly authorized issue of Bonds of the Company designated
as its "First Mortgage Bonds" (herein called the "Bonds"), issued and to be
issued in one or more series under, and all equally and ratably secured by, an
Indenture of Mortgage and Deed of Trust, dated as of July 1, 1989, (herein,
together with any indenture or instruments supplemental thereto, including the
First Supplemental Indenture dated as of April 1, 1992, the Second Supplemental
Indenture dated as of December 1, 1992, the Third Supplemental Indenture dated
as of June 1, 1995, the Fourth Supplemental Indenture dated as of April 1, 1997,
the Fifth Supplemental Indenture dated as of January 1, 1999, and the Sixth
Supplemental Indenture dated as of January 1, 2004, called the "Indenture"),
between the Company and The Bank of New York, successor to Fleet National Bank
(formerly known as The Connecticut National Bank), as Trustee (herein called the
"Trustee," which term includes any successor Trustee under the Indenture).
 Reference is hereby made to the Indenture for a description of the properties
thereby mortgaged, pledged and assigned, the nature and extent of the security,
the respective rights thereunder of the Holders of the Bonds, the Trustee and
the Company, and the terms upon which the Bonds are, and are to be,
authenticated and delivered.  All capitalized terms used in this Bond which are
not defined herein shall have the respective meanings ascribed thereto in the
Indenture.  Reference is also made to the Bond Purchase Agreements, as defined
in the Sixth Supplemental Indenture, for a further description of the respective
rights of the Holders of the Series G Bonds, the Company and the Trustee, and
the terms applicable to the Series G Bonds.




As provided in the Indenture, the Bonds are issuable in series which may vary as
in the Indenture provided or permitted.  This Bond is one of the series
specified in its title.




The Bonds are not subject to any sinking fund or mandatory scheduled redemption
prior to final maturity.




As provided in the Indenture, at the option of the Company, the Series G Bonds
shall be redeemable in whole at any time or in part from time to time, prior to
their Stated Maturity, at a redemption price equal to the principal amount of
the Series G Bonds being prepaid plus accrued interest thereon to the date of
such redemption together with a premium equal to the then applicable Make-Whole
Amount.




The Company will give notice of any optional redemption of the Series G Bonds
pursuant to Section 2.03 of the Sixth Supplemental Indenture to each Holder
thereof not less than 30 days nor more than 60 days before the date fixed for
such optional redemption, specifying (a) such date, (b) the principal amount of
the Holder's Bond to be redeemed on such date, (c) that a premium may be
payable, (d) the estimated premium, calculated as of the day such notice is
given and (e) the accrued interest applicable to the redemption.  Such notice of
redemption shall also certify all facts, if any, which are conditions precedent
to any such redemption.  Notice of redemption having been so given, the
aggregate principal amount of the Series G Bonds specified in such notice,
together with accrued interest thereon, and the premium, if any, payable with
respect thereto shall become due and payable on the redemption date specified in
such notice.  Two business days prior to the redemption date specified in such
notice of optional redemption, the Company shall provide the Trustee and each
Holder of a Bond written notice of whether or not any premium is payable in
connection with such redemption, the premium, if any, calculated as of the
second business day prior to the redemption date, and a reasonably detailed
computation of the Make-Whole Amount.




Bonds (or portions thereof) for whose redemption and payment provision is made
in accordance with the Indenture shall thereupon cease to be entitled to the
lien of the Indenture and shall cease to bear interest from and after the date
fixed for redemption (in each event, so long as the payment due on any such date
shall be made).  The principal amount of the Series G Bonds to be redeemed upon
any optional redemption thereof shall be applied pro rata to all such Series G
Bonds Outstanding on the Redemption Date.




If an Event of Default, as defined in the Indenture, shall occur, the principal
of the Series G Bonds may become or be declared due and payable in the manner
and with the effect provided in the Indenture and the Bond Purchase Agreements.




The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Bonds under the Indenture at any
time by the Company with the consent of the Holders of a majority in aggregate
principal amount of the Bonds of all series at the time Outstanding affected by
such modification.  The Indenture also contains provisions permitting the
Holders of specified percentages in principal amount of Bonds at the time
Outstanding on behalf of the Holders of all the Bonds, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences.  Any such consent or waiver agreed
to as set forth above by the Holder of this Bond shall be conclusive and binding
upon such Holder and upon all future Holders of this Bond and of any Bond issued
upon the transfer hereof or in exchange hereof or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Bond.




No reference herein to the Indenture and no provision of this Bond or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest on
this Bond at the times, places and rates, and in the coin or currency, herein
prescribed.




As provided in the Indenture and subject to certain limitations therein set
forth, this Bond is transferable on the Bond Register of the Company, upon
surrender of this Bond for transfer at the office or agency of the Company in
New York, New York, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Bond Registrar, duly
executed by the Registered Holder hereof or by his attorney duly authorized in
writing, and thereupon one or more new Bonds of the same series, or authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.




All Bonds of this series shall be fully interchangeable, and, upon surrender at
the office or agency of the Company in a Place of Payment therefor, shall be
exchangeable for other Bonds of this series of a different authorized
denomination or denominations, as requested by the Holder surrendering the same.




No service charge shall be made for any transfer or exchange hereinbefore
referred to, but the Company may require payment of a sum sufficient to cover
any tax or other governmental charge payable in connection therewith.




The Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Bond is registered as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Bond is overdue, and neither the Company, the Trustee nor
any such agent shall be affected by notice to the contrary.




Unless the certificate of authentication hereon has been executed by the Trustee
or Authenticating Agent by manual signature, this Bond shall not be entitled to
any benefit under the Indenture or be valid or obligatory for any purpose.
















[THIS SPACE INTENTIONALLY LEFT BLANK]





- 2 -







[Signature page for Yankee Gas Services Company, First Mortgage Bond, 4.80%
Series G, Due 2014]




IN WITNESS WHEREOF, the Company has caused this Bond to be duly executed under
its corporate seal.


Dated: __________________

YANKEE GAS SERVICES COMPANY










By_____________________________


Name:

Title:  




Attest:




_________________________







This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.




THE BANK OF NEW YORK, as Trustee







By_______________________________

    Authorized Officer







50994 v.09/12680-2029/Series G





- 3 -


